Title: From James Madison to David Lenox, 1 January 1802 (Abstract)
From: Madison, James
To: Lenox, David


1 January 1802, Department of State, Washington. Acknowledges receipt of Lenox’s 12 Oct. letter and enclosures as well as his earlier letters. It is hoped that American seamen will be discharged from British service as ships return to England with the advent of peace. Accordingly, the president consents to Lenox’s return home in the spring. Erving, the consul at London, will handle any remaining business of the agency.
 

   RC (PHi); letterbook copy (DNA: RG 59, IC, vol. 1). RC 1 p.; in a clerk’s hand, signed by JM. Cover marked “By Mr. Christie.”

